OPINION OP THE COURT. PER CURIAM. — The court in this case considers itself bound by its former decisions to the efEcet that in this Territory, the commission of the governor, 'in a case where he has the power to appoint, must be recognized until resort is had to a trial of title to the office in question in a proceeding by quo warranto. Such being, the case, this court will decline to issue a peremptory writ of prohibition, under the order to show cause which has just been argued. The issuing of the peremptory writ of prohibition denied. William J. Mills, Chief Justice, Etc.